Citation Nr: 1426888	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-21 345	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel








INTRODUCTION

The Veteran had active service from January 1967 to December 1969, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's degenerative disc disease of the cervical spine had its onset in service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran contends that he has a cervical spine disability had its onset during combat service in Vietnam. The Veteran's DD Form 214 lists his decorations and awards include the parachute badge.  His DD Form 215 lists his training included a jumpmaster course class.  The evidence confirms that he currently has a diagnosis of degenerative disc disease of the cervical spine.  Thus, this case turns on whether this disability is related to or had onset during service.  

In a March 2009 VA opinion, it was noted that after reviewing the Veteran's treatment records pertaining to his neck, the findings are consistent with the nature of the traumas he experienced while on active duty, and concluded that "it is more likely than not, his [d]egenerative [d]isc [d]isease is a result of trauma experienced while on active duty."  

In a January 2010 VA examination addendum opinion, it was opined that based on lack of continuity of care, and based on a referenced study, age, genetics and intrinsic disc loading were the predominant predictors of degenerative disc disease.  

The Veteran served in combat and as noted above his DD Form 214 lists his decorations and awards include the parachute badge and his DD Form 215 lists his training included a jumpmaster course class.  Thus, injuring his neck while serving in combat in Vietnam is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has been diagnosed as having degenerative disc disease of the cervical spine and he reports the onset of the condition during combat service in Vietnam.  Further, the Board finds that the evidence is at least in equipoise whether his cervical spine degenerative disc disease is related to service.  Significantly, the March 2009 VA opinion the examiner opined, after a review of the Veteran's treatment records, and provided a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In contrast, the January 2010 VA opinion made no reference to the Veteran's circumstances, and made a generalized statement for the etiology of degenerative disc disease.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's degenerative disc disease of the cervical spine is related to his active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


